On order of the Chief Justice, the motion of plaintiffs-appellees to adjourn the case from the October 2018 session of the Court is GRANTED. The clerk is directed to schedule the case for oral argument at a future session of the Court. On further order of the Chief Justice, the motion of the Harper Woods Retirees Association, Inc., and the Michigan Fraternal Order of Police Labor Council, Inc., to file a brief amicus curiae is GRANTED. The amicus *734brief submitted on August 14, 2018, is accepted for filing.